400 S.E.2d 36 (1991)
328 N.C. 267
Claude E. NASH and Janis Wessolleck
v.
MOTOROLA COMMUNICATIONS AND ELECTRONICS, INC., Charles Robinson, Motorola, Inc. and Aircall, Inc.
No. 568PA89.
Supreme Court of North Carolina.
February 7, 1991.
Patrick U. Smathers, P.A., Canton, for plaintiffs appellees.
*37 Van Winkle, Buck, Wall, Starnes and Davis, P.A. by Roy W. Davis, Jr., and Michelle Rippon, Asheville, for defendants appellants.
PER CURIAM.
AFFIRMED.
MARTIN, J., did not participate in this decision.